ORDER
GLENN J. GALLACHER, of WARREN, who was admitted to the bar of this State in 1986, having been ordered to show cause on June 2, 1993, why he should not be temporarily suspended from practice and compelled to pay a monetary sanction for failure to cooperate with the ethics authorities, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that GLENN J. GALLACHER is hereby temporarily suspended from the practice of law, effective immediately; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GLENN J. GALLACHER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court.